 C. P. LESH PAPER CO.359C. P. Lesh PaperCompanyandCoal, Ice, BuildingMaterial,Supply Drivers,Riggers,Heavy Haulers,Warehousemen and Helpers,Local 716, affiliatedwith The International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 25-CA-3626December21, 1970observation that,for the most part, collective bargaining is collective ratherthan individualTo interpretthis as a threatened loss of benefits merelybecause of the language in the proviso to Section 9(a) seems to ChairmanMiller farfetched See the somewhat similar view expressedby MemberZagona inGraber Manufacturing Company, Inc,159 NLRB 244 at 245, asitreferred to the speech quoted at p. 248 of the Trial Examiner'sDecisionin that case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWNAND JENKINSOn August 12, 1970, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed timely exceptions and brief to theTrial Examiner's Decision. General Counsel has fileda brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,C.P.Lesh Company, Indianapolis,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IRespondent has excepted to certain credibility findingsmade by theTrialExaminer It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutionswith respect tocredibilityunless the clearpreponderance of all the relevant evidence convinces us that the resolutionswereincorrectStandard Dry Wall Products,Inc, 91 NLRB544, enfd. 188F.2d 362 (C P 3) We findno such basis for disturbingtheTrialExaminer's credibilityfindings in this case2Chairman Miller would find no violationof the Actin Respondent'sstatement to several employees that,if theUnioncame an, "we would betaking away our freedom of speech because wewould haveto go to theunion steward instead of going to the bosses" In ChairmanMiller's view,therewas nothingimproperinRespondent'sessentiallytruthfulLLOYD S. GREENIDGE, Trial Examiner: This proceedingwas heard at Indianapolis,Indiana,on April 22 and 23,1970. The complaint, whichwas amendedat the hearing,issued onFebruary 27, 1970, basedon a chargefiled onJanuary 8, 1970. The complaint,as amended,allegesviolationsof Section 8(a)(1) and(3) of the Act. Briefs werefiled by the General Counsel and by the Respondent.Upon the entire record, his observation of the witnesses,their attitudeand demeanorwhile on the stand, and thebriefs of the parties, the Trial Examiner hereby makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint,as amended,alleges, and Respondentadmits, that Respondentis anIndiana corporation with anoffice and place of business in Indianapolis, Indiana, whereit is engaged in the manufacture,sale, and distribution ofpape: products; that, during the past year, which isrepresentative of its operations at all times material herein,itpurchased, caused to be transported and delivered to itsIndianapolis, Indiana, facility, goods and materials, ofwhich in excess of $50,000 worth came directly from pointsoutside the State of Indiana;and that,during the sameperiod, of its products manufactured at the above-namedfacility, it sold and distributedin excessof $50,000 worthdirectly to points outside the State of Indiana. I find, uponthe foregoing, as Respondent also admits,that Respondentisnow,and at all times material herein has been, anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDCoal, Ice, Building Material, Supply Drivers, Riggers,Heavy Haulers, Warehousemen and Helpers, Local 716,affiliatedwith The International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is now, and at all times materialherein has been,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.IssuesThe principal issues raised by the pleadings and litigatedat the hearing are whether the Respondent: (1), as morefully set forth in the complaint as amended, engaged inactivityin contravention of the provisions of Section 8(a)(1)187 NLRB No. 42 360DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act, by interfering with, restraining or coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, by (a) the conduct of Respondent's supervisor,Tom Tomey, interrogating employees with respect to theirown and other employees' union activities and member-ship, threatening that Respondent would shut down itsbusiness operations before it would recognize the Union,threatening employees with discharge and other reprisalsshould they become or remain members of the Union, ortelling themthat they did not and would not receiveplanned or scheduledwage increasesbecause they becameor remainedmembers of the Union, on various dates inNovember and December 1969 and in January 1970, or (b)by the conduct of Respondent's supervisors Tomey andFred Hunter giving employees the impression that theRespondent had engaged in and wasengaging in surveil-lanceof their union activities on various dates inNovember; or (c) by, on, or about early December,implementing,maintaining, and enforcing a restrictivework rule prohibiting certain employees from talkingduring working hours and by withdrawing certain privi-leges,all because the employees had become or remainedmembers of the Union; or (2) engaged in activity incontravention of the provisions of Section 8(a)(3) and (1),as more fully set forth in the complaint as amended, bylaying offand terminatingthe employment of five namedemployees on various dates in January and February 1970,because the said employees and other employees ofRespondent had joined and assisted the Union. TheRespondent denies thecommissionof any unfair laborpractices.B.BackgroundFor many years, Respondent has been, and is now,primarily engaged in the sale at wholesale of paperproducts. In addition,Respondent conducts limitedmanufacturing operations in what it calls a convertingdepartment. The converting department handles customjobs, and manufactures blue books and class record booksfor sale to colleges and grade schools. About January 1969,Respondent replaced two of its blue book machines,instituted a night shift for polywrap activity, transferredtwo female blue book machine operators to the night shift,and hired another girl to form a three-girl crew on nightpolywrap work. The dayshift polywrap activities continuedwithout interruption. From about October 1, 1969 untilJanuary 3, 1970, the period generally relevant hereto, theconverting department had a work complement of about 30iJessie Gibson,Sudan Macon, and Mildred Hensley2Also referred to as bookbinding machines, binders,or automaticcollatorsThere had been a nightshift operation on the bookbinder formore than 6 years prior to the start of the night polywrap operation3Leon Beck4The names and dates of hire of the alleged discriminatees, who hadbeen classrecordbookgatherers,are as followsPaulette LacefieldOctober 13, 1969Anna QuallsNovember 23, 1969The names and dates of hire of the alleged discnminatees,who had beenpolywrap operators,are as followsPatricia BensonOctober 22, 1969employees, of whom 21 wereassignedto the day shift and 9to the night shift. On the night shift, three employees'operated the blue bookmachines2 one operated the rulercutter,3 two collated or gatheredclassrecord books, andthree were assigned polywrap work. On January 3, 1970, theRespondent laid off the five employees on the night shiftwho had been engaged in the assembly of class recordbooks and in the operation of the polywrapping machineunder circumstances herein alleged to be discriminatory.4The president of the Respondent is Frederick Lesh, the vicepresident and internal manager is William Muir, the dayforeman is Fred Hunter, and the night foreman is TomTomey. The complaintalleges,Respondent admits in itsanswer, and I find that, at all times material herein, Lesh,Muir, Hunter, and Tomey have been and are supervisors ofthe Respondent within the meaning of Section 2(11) of theAct.C.TheUnion'sCampaignIn late October or early November 1969, PauletteLacefield, a class record book assembler on the night shift,telephoned the local office of the Union to suggest that itseek to represent the company's employees. The followingday, Oscar Manual, a business representative and organizerfor the Union, called on Lacefield, discussed with her andJessieGibson the means of organizing the employees, andgave them union literature concerning the same. OnNovember 4 or 5, Manual returned to Lacefield's home.This time he explained to Lacefield, Gibson, and SudanMacon the procedure to be followed to obtain employeesignatureson union authorization cards and handedLacefield 15 to 20 cards to distribute among the employees.Lacefield, in turn, passed on about eight of the cards toGibson and Macon. Pursuant to instructions from Manual,Lacefield distributed union cards in the parking lot andinside the plant and succeeded in obtaining signaturesthereto of eight to ten of her coworkers. Gibson securedfour signed cards and Macon a like number. Both returnedthe cards to Lacefield who passed them on to Manual.5 Thelast reported organizational meeting with Manual was heldatMarathon Truck Stop, South Harding Street. Inattendance were Lacefield, Gibson, Macon, Frieda Ray-mond, and Delores Dill .6 The organizational drive did notattain its objective, however, as the Union did not file apetition for an election with the Board nor was a demandfor recognition ever made.D.Interference,Restraint,and CoercionOn November 13, 1969, Day Foreman Fred HunterMary Jane CarterNovember 9, 1969Sherry VanceNovember 12, 19695The names of the signatoriesto the unionauthorization cards inevidence and the datesof executionthereof areas followsPauletteLacefieldNovember 4,1969JessieGibsonNovember 5,1969Sudan MaconNovember 5,1969Patricia BensonNovember 5,1969Mary Jane CarterNovember 10,1969Anna QuallsNovember 23,19696Raymond and Dill were dayshift employees,the others worked nights C. P. LESH PAPER CO.posted a notice on the employees' bulletin board. It read asfollows:As of November 13,7 1969, we have found it necessaryto cease all conversation not pertaining directly to theoperation of gathering, and wiring Class Record Booksor other wire bound books in that Department.Benson recounted that, shortly after the notice was put up,Tomey told her that he had requested the posting and thathis reason for so doing was to get the girls in collating,particularlyLacefield,8 to stop talking; that he knewLacefield could not stop and, the minute he caught hertalking, he would fire her on the spot.According to Tomey's version, the posting was a naturaland logical response to an intolerable condition. Tomeyelaborated stating that, in early November, Hunter toldhim that he (Hunter) had given the day shift employees anoral warning against talking on the job and suggested thatTomey do the same with respect to the employees on thenight shift. A couple of weeks later Tomey asked Hunter toissue a written notice because the employees in gatheringwere continuingto talk while at work .9 Initially, Tomeyasserted that his decision to request a posting was promptedby complaints from Anna Qualls and Sherry Vance aboutLacefield conversing with them during working hours.However, when it was pointed out to Tomey on cross-examination that Qualls was hired 10 days after, and Vanceonly I day prior to, the posting, Tomey retracted somewhat,stating that he himself had observed Lacefield leave herarea at least twice each night to go to Gibson's work station,or to the poly crew, or to Macon where she carried onconversation about matters not disclosed. But, here again,according to the credited and unchallenged testimony ofLacefield, Tomey had instructed her to see that the girlsfollowed proper procedures in collating, to make certainthat they used the correctmaterialsin their work, and toinsure that there was sufficient material on hand to do thejobs.Finally,Tomey had cautioned Lacefield that shewould be held responsible for any mistakes the girls mightmake.10 Thus, to achieve the results required by Tomey itwas necessary, according to Lacefield, to converse withemployees detailed to collating duties when work in theirrespective areas had slacked off. Muir gave a differentexplanation as to the reason for the posting. According toMuir, although he had determined early in 1969 that theclass record book section (day shift) had turned into "somekind of sewing circle" and had immediately instructedHunter to take corrective action, Hunter "messed aroundwith it for a month or so." Some months later, when Muirrealized that "you couldn't perpetually be counting andtalking," he told Hunter "to knock off as much of theunnecessary talk as could be knocked off." The posting onNovember 13 followed.rA white mark appears overthe "I" in the number"13 " Lacefield,Gibson,and Benson testifiedthat they saw the notice at the time of, orsoon after,the posting and thatthe "1" was notcovered I credit theirtestimonyand find that the dateset forthin the noticewas November 13,19698UntilNovember 23, when Quallswas hired,Lacefteld was the onlyemployee assigned to collating on the night shift9Thereis no evidence of anoral warning to thenight crew10Lacefieldwas the mostexperienced nightworker among the newhires She was first employed by the company on January 16, 1968 as a361Benson and Mary Jane Carter testified, in substantialaccord, that, sometime about the middle of Novemberwhile in Tomey's car, Tomey asked if they had signed unioncards and they told him it was none of his business.According to Benson, Tomey then stated that Muir knewthe employees who had and those who had not signed cardsfor the union; and that Tomey named in the latter group,SherryVance,MildredHensley,FrancesLong and,generally, most of the older employees. Carter recalled thatTomey said "they" knew the employees who had signedunion cards. Continuing, these individuals testified thatTomey advised that, if the Union became the bargainingagent, employees would not be permitted to go to therestroom without first getting a pass from him and, if theytalked back, he would fire them on the spot. After this,Tomey told Benson and Carter that they were interested inthewrong union; that the bookbinders' union not theTeamsters was the union for them; and that, if the formersought to organize the plant, he would go along because itwouldmean $1 per hour increase for him. Tomeyacknowledged a conversation with Benson and Carter inthe middle of November but generally denied the remarksattributed to him. In Tomey's version, Benson and Carterinitiated the discussion with the statements to the effect thatLacefieldandGibsonwere trying to organize theemployees but that they (Benson and Carter) had not andwould not sign union cards. The alleged report about theemployees' organizational effort was not news, according toTomey, because "we already knew" a campaign wasunderway. Tomey explained that, a "couple of days" beforethemid-November conversation, an office boy had toldhim that the employees on Tomey's shift were organizingand that Muir was aware of it."On November 23, Hunter and Tomey stopped Gibsonand Macon in the workarea.Hunter told them that heknew who the instigators were "in all this union" activity;named Gibson, Macon, Lacefield, and Raymond as theinstigators; 12 called Gibson and Macon "a bunch of low-down rotten people for doing him the way we were doinghim" after all he had done for them; stated it was a "prettydirty" thing to do; identified Macon as "a pusher" on thenight shift and Raymond her counterpart on the day shift;and warned that if the Union comes in "we would be takingaway our freedom of speech because we would have to goto the union steward instead of going to the bosses." 13In late November or early December, Tomey hadanother conversation with Benson and Carter this time inthe plant and at the end of the work shift. The three hadplanned to go bowling that evening but, according toBenson, Tomey was upset so they stood around and talked.Benson testified, corroboratedin essentialparticulars byCarter, that Tomey stated that Muir had called him into theoffice that day and had directed him "to get nd of Paulabook machine operatorand continued in itsemploy until May 29, 1969,whenshe quit11Muir did not denyknowledgeof the employees'organizationalactivities at times material.12Each ofthese individuals had attended one or more of the union'sorganizational meetings13Thesefindingsare basedon a synthesis of thecredited and mutuallycorroborativetestimonyof Gibsonand Macon Hunter was not called as awitness andthe failure to callhim was not explainedTomey did notchallenge any of the statements attributed to Hunter 362DECISIONSOF NATIONALLABOR RELATIONS BOARD(Lacefield) or they would get rid of Tom (Tomey)." Askedwhy he had to get rid of Lacefield, Tomey replied,accordingto Benson,"they said because Paula had startedthe union, all the trouble with the union." ContinuingTomey related, again according to Benson, that Muir hadtwo plans to accomplish his goal and that "one of them wasthat theywas goingto layoff the polywrap and collatingcrew and then in a week or two later they would calleveryone back but Paula." 14 Tomey also reported that"afterthey got rid of Paula they would make sure theywould get rid of Jessie (Gibson) and Sudan (Macon), too;advised that "if the Union didn't get in .. . all the girls thathad signed cards would be fired except Mary Jane (Carter)and I (Benson)"; and, finally, declared that "before they letthe union in, that the plant would close the doors down."Tomey categorically denied all the statements andcommentscharged to him by Benson and Carter in thisconversation, testifying that all that occurred was what wasrelated in his version of the episode. In Tomey's view, theconversation was initiated by the girls who asked what theCompany would do if the Union was voted in. To thisTomey replied that he did not know but guessed that itwould agree to a contract. The girls went on to say,according to Tomey, that the Union had promised them alot of money and they were going to get it whether theCompany liked it or not. Benson then stated that theCompany had to accept the Union and Tomey answered inthe refrain that it would do so to stay in business butotherwise would not.About the end of November or the beginning ofDecember, Gibson confronted Tomey at her work station.On this occasion, Gibson told Tomey, according to Gibson,that she had received a telephone call from one JamesSharpe and asked if Tomey knew the man. Tomeyidentified Sharpe as the president of the bookbinders' unionand stated that he had given Gibson's and MildredHensley's telephone numbers to his mother who had passedthem on to Sharpe. Tomey then suggested that Gibsoninvite Sharpe to her home; declared that "we will recognizethe bookbinders but not the Teamsters"; stated that Sharpehad told him he would receive a $1 pay increase if thebookbinders became the bargaining agent; and advisedthat the bookbinders would do more for the employees thanthe Teamsters as the latter promised a lot but delivered littleor nothing. In the same conversation, Gibson asked Tomeyabout a raise she thought the employees were to receive.Tomey replied, according to Gibson, that the employeeswere scheduled to get a blanket raise but "since the uniontalk came up I don't think you'll get anything." SometimeinDecember, Tomey had still another conversation withBenson andCarter this time at the start of the shift and nearthe papercutter. According to Benson, whose testimony wascorroborated in major parts by Carter, Tomey told themthat "all the girls in the plant were supposed to get a raisethe first of December but now they were not going to getthe raiseor anythingelse, sincethey had started troublewith the union." Tomey's recollection of the Gibsonconversation differs in certain material respects from theversion reported by Gibson. With regard to the bookbind -ers' union,the testimony is in harmony to the extent thatTomey confirmed the report with respect to his mother'sactivities but conflicts at the point of hisalleged interest inthe bookbinders'union.As to the latter, Tomey testifiedthat he reported to Gibson that he had resisted all attemptsby his mother to get him to "push" the bookbinders' unionbecause he "had enough trouble with one union and didn'twant to worry about two unions at the same time." Withregard to the payraise,Tomey declared flatly that he toldGibson he knew nothing about it. By way of anexplanation, Tomey stated that, sometime prior to Decem-ber 1, Gibson had inquired about a raise she was supposedto receive on November 5 and that, during the saidNovember or December conversation, Gibson advised thatHunter had told her that she would geta raise inDecemberbecause everyone was due fora raise atthat time.Concerning the conversation withBenson andCarter at thepapercutter,Tomey denied thestatementsattributed tohim. In Tomey's version, Carter inquired about an allegedblanket raise the employees were to receive on December 1.Tomey replied that Gibson had asked the same questionand that he had told her he had heard "nothing official."Lacefield testified, credibly and without contradiction,that, about December 5 while discussing a shortage ofmaterials with Tomey in the office, Tomey said that "thecompany was going to give thegirlsa blanket raise butsince this trouble started he rather doubted whether wewould get it or not."The testimony of Benson, Carter, and Gibson, on the onehand, and Tomey, on the other, is in irreconcilable conflict.Iresolve the issue in favor of the former and against thelatterand find that Tomey made the statements, insubstance, attributed to him. My reasons are the following:Judged by the attitude and demeanor of the witnessesinvolved and making due allowance for interest, thetestimony of Benson, Carter, and Gibson appeared moreplausible and convincing. Their general demeanor wasaffable; their testimony candid, unequivocal, and straight-forward. Benson frankly admitted that, for about a monthbeginning in late November, she had dated Tomey-amarried man-at a time when she was also married butseparated. Considering the close friendly relations whichhad existed between them, it is not unreasonable to believethat Tomey told Benson what was reported above withrespect to Lacefield and others and what follows withrespect to the layoffs, perhaps assuming that she wouldhold it in confidence, without suspecting that his remarkswould someday return to confound him. Further, thetestimony of Benson and Carter is mutually corroborativeas to their conversations with Tomey, and Gibson wasemployed by the Respondent at the time she testifiedadverse to the Respondent. SeeFederal Envelope Co., 147NLRB 1030, 1036, citingGeorgia Rug Mill,131NLRB1304, 1305, footnote 2, modified on other grounds 308 F.2d89 (C.A. 5). Conversely, Tomey was uncertain, vacillated,and conveyed the impression of a man faced with aproblem of implicating his employer in a scheme tocircumvent the law, thereby betraying a trust (and possiblyjeopardizing his job) or resorting to the only refugeavailable-formal denials and inadequate explanations. Heelected the latter alternative. To be sure, all of the witnesses14The second plan was not disclosed C. P. LESH PAPER CO.have an interest in the outcome of this controversy butTomey'swas more pronounced, his anxieties more acutethough unfounded in at least one instance.Thus, Tomeyacknowledged that he was upset about the prospect ofhaving to testify and attributed his concern to reports that"if things are proven like this ... the labor board wouldfireme.Theyhad the power to fire people."He alsodisclosed that he was in financial straits to the point wherehis wages had been garnished.Hampered by such beliefs,fears,and anxieties,Tomey'scapacity to recollect andreport,accurately and impartially,on the matters in disputewas seriously impaired.In view of the foregoing,as well asdemeanor,IregardTomey'stestimony as generallyunworthy of reliance and credititonlywhen it conformswith other credited testimony,or constitutes an admissionagainst the Respondent's interest.In addition,Ido notaccept Muir's explanation that the posting of the notice atthe height of the Union's campaign was but a fortuitouscircumstance as the condition which the Respondentsought to correct was known to and endured by theRespondent for almost a year prior to the posting.Concluding FindingsIfind from the credited testimony that Respondentinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Actand thereby violated Section 8(a)(1) of the Act by thefollowing conduct of Tom Tomey and Fred Hunter.1.The interrogation of employees Benson and Carterby Supervisor Tomey, in November 1969, (and otherconduct of Tomey directed at these employees on the sameday, as later detailed in this paragraph) concerning theirunion activities was coercive as it exceeded permissiblelimits of legitimate inquiry; 15 the threat by Tomey that theemployeeswould lose restroom privileges and facesummary discharge for insubordination if the plant wereunionized; the statement by Tomey that Vice PresidentMuir knew who had and had not signed union cardscreated the impression that the Respondent was keepingthe union activities of its employees under surveillance; 16and Tomey's statement that the employees were interestedin the wrong union and should instead seek representationby the bookbinders' union interfered with the right ofemployees to freely select their own bargaining representa-tive guaranteed in Section 7 of the Act.2.The remarks to employees Gibson and Macon onNovember 23 by Supervisor Hunter that he knew theinstigators of the Union's organizational effort and thenaming of the aforesaid employees and employees PauletteLacefield and Frieda Raymond as instigators. Theseremarks plainly gave the impression of surveillance ofemployee organizational activities. Hunter's further remarkthat the employees would lose their freedom of speech ifthey selected the Union as their bargaining representativewas intended to discourage employee support of the Unionand thereby interfered with the exercise of statutory rights.3.The promulgation and posting by the Respondent on15BourneCo v N L R B,332 F 2d 47 (C A2),Johnnie'sPoultry Co,146 NLRB 770, 77516 SeeJervisCorporation,159 NLRB 262, 26417New FrenchBenzol Cleaners,139NLRB 1176, 1179,American363November 13 of a rule forbidding employeesin the classrecorddepartment unqualifiedlyto engage in generalconversation. The rule is broadly restrictive and fails todistinguish between working time and nonworking time.Notice of the rule was posted, according to Muir, in theinterestof production, order, and discipline and wasprimarily intended to correct a condition prevalent amongthe day shift employees. Tomey the night shift foreman,gave a different explanation. According to the creditedaccount ofBenson,Tomey advised that the rule waspromulgated in order to get the girls in collating to stoptalking.However, since Lacefield was the only night shiftemployee assigned to collating at the time of the posting,the rule was obviously directed at Lacefield and was to beused as a vehicle to bring abouther eliminationas Tomeythought she "could not stoptalking."Tomey conceded that, at the time of his mid-Novemberconversation withBenson andCarter, "we already knew"theUnion was organizing. Moreover, he acknowledgedreceipt of a report from the office boy, "a couple of days"prior to the said mid-Novembermeeting, to the effect thatthe employees on Tomey's shift wereorganizingand thatMuir knew about it.In these circumstances, I find thatRespondent had knowledge of the employees' unionactivities prior to the posting on November 13. In addition,I find that Respondent was aware of such activities beforeNovember 13 for still anotherreason.Considering the smallsizeof the night crew and theplant in general, an inferenceof knowledge is permissible under the Board's small plantrule which I now invoke and apply.i7 On the basis of thisrule, and on the entire record,includingthe open nature ofLacefield's union organizing conduct, I infer and find thatword of Lacefield's activitiesreached Respondent's super-visors shortly after shebecame engagedin it and beforeNovember 13.Inasmuch as the conduct of which Muir complained wasone of long standing, known to, and tolerated by theRespondent, I can not find that the precipitant promulga-tion and posting of the rule banning such conduct wasmotivated by the necessityof a legitimatepurpose. On thecontrary, considering the timing and content, the employ-ees had reasonable cause to believe, as evidenced byTomey's conflicting explanationto Benson,that the rulewas to be used to inhibit employee talk, interest, andactivityin union organization.Accordingly, I find that thepromulgation of the rule was for a discriminatory purposeand violative of Section 8(a)(1) of the Act.WardManufacturing, Inc.,152 NLRB 1270, 1271.4.The statements by Supervisor Tomey to employeesBenson and Carter, in late November or early December,thatVice President Muir had told him to fire Lacefieldbecause she had started the Union; that Muir had twoplans to get rid of Lacefield, one being to layoff thepolywrap and collating crew and later to recall everyoneexceptLacefield; that, after the company had firedLacefield, it would fire Gibson and Macon as well; that, ifUnion did not get in, all the employees who had signedGrinding & Machine Co,150 NLRB 1357, 1366,Angwel! Curtain Company,IncvN L R B,192 F 2d 899, 903, (C A. 7);N L.R.B v. JosephAnte!!,Inc,358 F 2d 880, 882 (C.A 1) 364DECISIONSOF NATIONALLABOR RELATIONS BOARDunion cards would be fired except Benson and Carter; andthat the company would close the plant before it wouldpermit it to become unionized.185.Tomey's statementsto employee Gibson, in Decem-ber, to the effect that he had given the telephone numbersof Gibson and employee Hensley to his mother who hadpassed them on to a representative of the bookbinders'union;that Gibson should invite the representative to herhome;that the Respondent would recognize the bookbin-ders but not the Teamsters; and, that the bookbinderswould do more for the employees than the Teamsters.These statements were deliberately intended to interferewith the statutory rights of the employees to select theirown bargaining representative as they implanted in theminds of the employees the idea thatit isright of theemployer to decide whichunion is suitablefor them.196.Tomey's statement to employee Gibson,in lateNovember or early December, that the employees werescheduled to receive a blanket wageincreasebut, sinceunion talkhad come up, he did not believe they would getanything;a similar statementto employee Lacefield aboutDecember 5 that a plannedwage increasewould probablynot be granted because "trouble" had started; and hisstatements to Bensonand Carter, in December, that theemployees had suffered the loss ofa wage increasebecauseof their involvement with the Union.E.The Dischargesand LayoffsAs reported above, Paulette Lacefield was initiallyemployed by the Respondent from January 16, 1968 untilMay 29, 1969 as a book machine operator.20 She returnedtowork for the Respondent, on October 13, 1969, as apolywrapper on the night shift and, 2 weeks later, wasassigned collating or gathering work. At times, Lacefieldworked on the bookbinder as well. Patricia Benson washired on October 22, 1969, Mary Jane Carter on November9, 1969, and Sherry Vance on November 12, 1969, all aspolywrap operators on the night shift. Anna Qualls wasengaged on November 23, 1969, as a gatherer on the sameshift.Lacefield, Benson, Carter, Vance, and Qualls werelaidoff on January 3, 1970, in circumstances detailedbelow.On Friday, January 2, 1970, Muir sent Hunter andTomey an intraoffice memorandum.21 It read as follows:NOTE TO: Fred Hunter and Tom TomeySUBJECT: Night Shift in Polywrap and Class RecordBook Departments18Tomey's admitted remark that the company would acceptthe Unionto stay in business but otherwise would not reinforces the finding madeabove with respect to his statement about plant closure as I construe theremark as an implied threat that the Respondent might elect to go out ofbusiness if the employees were unionized.As such, it was calculated toinstill in the minds of the employeesthe futilityof selecting the Union astheir bargaining representative and thus interfered with the Sec7 rights ofemployees19Not alleged but fully litigated and I am not precluded from makingappropriate findings with respectthereto bythe failure of the GeneralCounsel to have alleged the statements as a violationAssociated HomeBuildersof Greater East Bay, Inc v N L R B,352 F 2d 745 (C A9), FritoCompany,Western Divisionv N L R B,330 F 2d 458 (C A9),N L R B vPecheur LozengeCo, Inc,209 F 2d 393 (C A 2), certdenied347 U S 953,AmericanNewspaper-PublishersAssociation vN L R B,193 F.2d 782 (C A7),certdenied344 U S 812,GranadaMills, Inc,143 NLRB 957, 958,DATE: January 2, 1970FROM: W. F. Muir, Internal ManagerDue to reduced demand and the high cost ofproduction, the Company has decided to lay off theNight Shift in the Polywrap and Class RecordDepartments.An analysis of the time spent and production results ofthe Day Shift and the Night Shift indicates that the DayShiftmay possibly be able to handle the totalproduction necessary in the Polywrap Department.Production records in the Class Record DepartmentNight Shift indicate only about 50% efficiency ingathering and inserting.Accordingly, until the Company can develop trainingmethods that will enable more economical production,theNight Shift in these two departments will bediscontinued at the end of the work shift on Saturday,January 3, 1970.W. F. MUIRInternalManagerOn January 3, the night shift was scheduled to work amakeup shift during the day. When Tomey arrived at theplant that morning he found a note on his timecard to callMuir. Tomey promptly complied. In the conversation thatensued, Muir advised that he (Muir) was laying off five girlson the night shift, specifically, the polywrap girls andLacefield and Qualls in gathering, and that notices of thelayoff were in the office. Tomey testified that the news ofthe layoff was a complete surprise to him, that it hit himhard, and that he did not want the layoff. Elaborating,Tomey explained that, for almost a year, he had asked Leshand Muir to augment the size of the night shift for reasonsthat appear to be purely subjective. Thus, Tomey did notknow whether more employees were needed but, if needed,he wanted them to be assigned to his shift. In any event,Tomey told Muir that, since the news was sudden andunexpected,22 the employees should be given about 2 weeksadvance notice, butMuir demurred stating that theCompany could not afford to continue them in its employbeyond January 3. Finally, at Tomey'ssuggestion,Muiragreed that the girls could be dismissed at noon with fullpay for the day.After work had started, Tomey approached Benson at thebook machine.23 First, Tomey reminded Benson of asuggestion that she look for another job and, then he toldher that the polywrap and collating crews were being laidoff at noon. Pressed for an explanation, Tomey declared,Monroe Feed Store,112 NLRB1336, see also Rule 15(b), Federal Rules ofCivil Procedure20ThisperiodofLacefield'semploymentwas interrupted by atemporary layoffinMarch 1968.21Neither Hunter nor Tomey saw the memorandum on the day it wastransmitted22Tomey'sassertionof surprisemust be weighed againstMuir'suncontested testimony that,in December, he told Tomey,the Companywas not getting as much work from the night crew as it had expected, areport which presumably promptedTorreyto suggest to Benson that shelook elsewhere for employment.However,whileTorrey might haveanticipated a layoff of one or two employees, a mass layoff couldreasonably have been astounding to him23Gibson was out sick and Benson was substituting for her on themachine Lacefield was also out that day. C. P. LESH PAPER CO."Well, that's the only way they had of getting rid ofPaula." 24Following this exchange, Tomey summoned Qualls,Vance, Carter, and Benson to the office where he formallyannounced that they were being laid off because of a lackof work and a reduction in the work force. He then gaveeach girl a noticeof layoff and advised that they would berecalled in2 or 3 weeks if the day shift was unable to handlethe work. The notice is entitled Employment Record andthe reasongiven therein for the layoff is "no work." At thispoint, Benson asked Tomey to tell the truth, declared thatthe real reason was becauseLacefield had tried to bring in aunion and that a mass layoff was the only way the companycould get rid of her. Qualls expressedsimilarsentiments.Tomey'sresponsewassimplythatBensonwasuninformed 25About noon, while in the collating department, Tomeywalked up toBenson andsaid, "Patty, I told you not to sayanything about the conversation we had because you couldgetme fired."Continuing Tomey stated that, in 2 or 3weeks, all the girls would be recalled except Lacefield.26Sometime thesame day, Torrey telephoned Lacefieldand told her that the girls on the night shift had been laidoff.Lacefield asked for how long and Tomey said he didnot know. Lacefield also requested an explanation butTomey evaded stating that she would receive a slip whichwould give the reason for the layoff.27Gibson, an employee with about 16 years of service withthe Respondent, testified, credibly and without contradic-tion, that, except for a 4-week layoff of Lacefield during herfirst term of employment, she did not recall a singleinstanceof a layoff and definitely not one of the magnitudeof the layoff on January 3; that prior thereto the practicehad been to rotate off time among the employees.At Macon's direction, Tomey placed a call to Muir at thelatter's home on Sunday, January 4, and Macon talked to24 1 find thesefacts on the credited accountof BensonTomey deniesthe statements attributed to him,asserting that all he told Benson was thathe had "bad news "His denial is not credited25The factsabove arefound from the credited testimonyof Benson,Qualls, Carter and Vance, as corroborated in part by admissions of TomeyThe testimonyof the latter in conflict with the findingsis not credited26 1 find this discussion from creditedtestimonyof BensonTestimonyof Tomey atvariance therewith is notcredited27Thesefactsare found from the credited and uncontrovertedtestimonyof LacefieldThe names,classifications, and datesof hire of the employees whoremained on the night shift after thelayoff of January 3 are as followLeon Beck, disc operator,June 3, 1969-quitJessie Gibson,book machineoperator,Sept 1954SudanMacon. book machine operator,Aug 29, 1969-quitabout 4 weeks after the layoffMildred Henley, book machine operator,date of hire and presentstatus not known365Muir. In that conversation, Macon asked Muir not todischarge Gibson 28 and told him that Lacefield not Gibsonwas the troublemaker and the source of the problem. Tothis,Muir replied that "they had gotten rid of the problemnow" adding "something to the extent that he had to get ridof the other girls in order to get rid of Paula." 29Benson wasrecalled on January 13 to substitute forGibson on the book machine. She was laid off again aboutFebruary 13 when Gibson returned to work.Sometimeduring this period of her reemployment, Benson askedTomey why Lacefield had not been recalled since Lacefieldhad more seniority thanBenson.Tomey replied, "We won'tcall Paula back no matter what." 30On February 26, 1970, Respondent engaged one RoteenCowan, a new hire, to work nights on the book machine.Concluding FindingsThe complaint, as amended at the hearing, alleges thatRespondent discriminatorily terminated five named em-ployees on January 3, 1970, that it recalled one suchemployee on or about January 15 but then again laid offand terminated the said employee on or about February 5.Apart from the limited recall on or about January15, noneof the employees had been recalled at the time of thehearing.It is the General Counsel's position that such actions werepart of a grand design by the Respondent to rid itself ofPaula Lacefield, the knownunion leader.Phase one of thetwo-part plan was instituted, argues the General Counsel,by the posting of the "no-talking" notice on November 13which was intended to provide the Respondent with anexcuse toeliminateLacefield as it was contemplated thatshe would not be able to stop talking. When this actionfailed to produceimmediate results,Respondent moved tothe second phase of the plan-the mass discharge of allemployees in the class record and polywrappingsections onthe night shift-thereby achievingitsgoal,namely, the28Macon felt impelled to plea forGibsonalthough the reason for heractionisnot readilyapparent as Gibson was not among those whoseemploymenthad been terminated and Macon did not explain why shefearedGibson mightbe includedin any futuretermination.29The above facts are found on the credited testimony of Macon Tothe extent that Muir's testimony conflicts with the findings, it is notcreditedMuir acknowledged a conversation withMacon but wasuncertain as to the date He testified that, if the conversation took place onJanuary 4, "it would have been very logical"for him to have said"that thetroublemaker isn't there anymore "30These findings are based on the credited testimony of BensonTestimony of Tomey at variance therewith is not credited Tomey averredthat he merely gave Benson the "general gist" of a conversation with MuirIn the earlier conversation, according to Tomey, Tomey told Muir thatBenson had five children, was separated and on welfare, whereas Lacefieldhad only two children and was receiving support from an estranged spouse.Thus, applying a test of relative need, it was decided not to recallLacefieldMuir tells a different story According to Muir, Lacefield wasnot recalled because she had gone on record as saying she did not want towork on the book machine or the polywrapper. It was developed, however,in further testimony by Muir, that, intermittently during the fall of 1969,Lacefield did in fact work on the binding machine and, for a period of 2weeks, on the polywrapper In view of the conflict and the admission ofMuir, I do not accept the explanation of either Tomey or Muir forRespondent's refusal to recall Lacefield 366DECISIONS OF NATIONALLABOR RELATIONS BOARDeliminationof Lacefield and, in the process, the eliminationof three other known union adherents as well. The dragnetcaught one nonunion supporter, however, but this, assertstheGeneralCounsel,was only an attempt by theRespondent to give the layoffs "an aura of credibility byfollowing seniority ranking" among the night shift employ-ees. The objective in all this, the argument continues, was todampen theardor of employees generally for unionrepresentation.It is clear that the recitation of the factsleadingup to the terminations vividly reveals theirdiscriminatory character.However, in the face of theoverwhelming credited evidence that the terminations wereplainlyattributable toRespondent's animosity to theemployees' organizational activities, Respondent contendsthat the truereasons forthe terminations were economic. Insupport of this contention Respondent offered the testimo-ny of Muir and certain statistical data.From a synthesis of the testimony of Muir and theproffered exhibits, it appears that Respondent's version ofits reasonsfor the terminationsis asfollows:In April 1968, Muir was elected secretary and internalmanager ofthe Respondent and, since then, has instituted anumber of changes in the Company's operations, alldesignedto make it more competitive. His first concern wasthe custom job section in the converting department. Forsome time,the department had allegedly shown a badvariance31 andMuir attributed the variance to poorsalesmanshipon the part of the employees in the customjob section which he characterized as the "sickest" in thedepartment.32 In an attemptto solve the problem, Muirhired a cost accountant in May or July 1968, set up asystem of standards, instituted a polywrap operation on thenight shift in January 1969, added a class record gatheringsection to the night shift in October 1969, reduced salarycosts, and replaced all but one of the supervisors. Next,Muir turned his attention to the blue books and classrecords section in a continuing search for a solution to thevariance problem. The departure of Plant SuperintendentJohn Leach at the end of September provided an excuse forfurther exploration, according to Muir, but for about 6weeks thereafterMuir did little or nothing in this regard.However, on November 13 after notice of the employees'organizationalactivities,Muir (1) installed a photoelectriccounter33on the delivery belt of the polywrapper andinstructed the girls to take readings, and (2) directed thenight foremanto turn in the Bindery Daily Time Reportsprepared by the girls in the class record section. From thesereports,Muir kept summaries of the polywrap and nightshift class record work for the period November 13 throughDecember 31.34 About December 15, or approximately Imonth after he had instituted the study, Muir decided todiscontinuethenight shift polywrap and class recordoperationsallegedly because no one was putting in a fullday's work on polywrap and not enough work was beingdone in classrecords to justify the continuance of the31A variance is the difference between what products should have costthe company to produce and their actual cost32As noted above,the converting department has three functions (I)the filling of custom jobs,(2) the manufacture of examination blue books,and (3)the manufacture of class record books33The counter recorded only the total number of packages wrapped. Itdid not give a breakdown for each girloperations. In addition, an inventory was starting to buildup in class records due to the fact that Muir had raised theprice of custom work to the point where the products werenot moving.InDecember, Muir discussed the alleged variance andbusiness trends with Frederick Lesh, the company'spresident, but first advised Lesh of his decision to terminatethe night shift employeesin issue sometimebetween 2 and 4p.m. on January 2, when Lesh accidentally entered Muir'soffice. Tomey was apprised of the decision for the first timethe morning of January 3, Hunter sometime later.It is my opinion and I find that the limited data submittedby the Respondentare insufficientto weaken the thrust ofthe General Counsel's case.Further, I find that Muir's oralexplanation of Respondent's actions was not credible.These ultimate findings are based on the entire record andthe subsidiary findings enumerated below which I also findas facts.Although Muir denied that his decision to terminate theemployees was in any way motivated by the fact that anorganizational campaign was then in progress, and insteadclaimed that it was predicated solely on economicconsiderations which indicated that Respondent was losingmoney in its operations, no company records, whichcertainlyexist,were introduced. The failure to do sowarrants the inference that such records, if produced,would not support Respondent'scase.As the SupremeCourt said inInterstateCircuit, Inc. v. United States,306U.S. 208, 226, "The production of weak evidence whenstrong is available can lead only to the conclusion that thestrong would have been adverse."Muir's summary of night production in class recordsshows the functions performed by the employees in thatsection and the code number for each function but does notindicate the type book gathered. Attachedisa listing ofproduction standards for book types. It is clearly evident,therefore, that the summary was of little value to Muir indetermining whether an employee had met the standards asthere was no way for him to tell what type books had beengathered or what standards had to be applied. Further, thestatisticaldata assembled for the class record work waslimited to the activities of the night shift employees.Comparablestatisticsfor the day shift employees was notpresented.Unless production records of the night shiftemployees are compared with similar records of theemployees on the day shift it is impossible to determinewhether the former were, as claimed, responsible, in part,for the alleged variance.As to the summary on polywrap work, the results heredisclosed that the girls on both shifts were not working fulltime.Measured on the basis that a full day required 7.6hours of work, the summary for the period November 13,1969 to December 31, 1969 showed that the average ofhours of work per night shift employee was about 5.2 and,on the day shift, about 4.2. Vance and Macon, former34No summary of class record activitywas maintained fromJanuary 1,1970 to February 13, 1970 On thelatter date,Muir began to compilestatisticsof class record work performed by the dayshift employees-theonly employeesso engagedat thattime-continuing the same throughApril 12 The summary of polywrap workwas continuedthrough Apnl 13without interruption C. P. LESH PAPER CO.polywrap and blue book machine operators, respectively,averred that, on occasions, they ran out of blue books to bepolywrapped.Vance,awitness for the Respondent,elaborated, testifying that idle periods also occurred whenshe encountered problems with the machines. She went onto say, supported by Qualls, that there were delays ingathering and wiring35 as well due, in the first instance, tothe unavailability of needed materials and, in the second, tothe fact that available wire often was not of the right size.During such idle moments, Vance and Qualls swept thefloor and performed other like chores. A reference to thereports filed by these individuals reveals, however, that theamount of time each spent in cleanup work was notsignificant.The testimony of Macon, Vance, and Quallsestablishes that periods of idleness were often induced by amalfunctioning of the machines or a lack of materials to dothe jobs and not by a lack of work, as claimed by theRespondent.Considering now the underlying documents used by Muirto prepare the summary on polywrap work, Muir testifiedthat "there may be some stuff here that's not quite right.From now on the times will be recorded automatically. Wewill not leave it up to employees to record time ...." And,when queried about certain notations on the class recordsummary, Muir declared that they indicate "confusion inhismind as to the purport of the documents." Further,Muir agreed that his summary on class record work was "amess"; admitted that he "didn't have enough information",but then asserted, somewhat apologetically, that "it's thebest I've got to go by." These statements amount to a tacitacknowledgment by Muir that the documents which heused as a basis for his decision to terminate the employeeswere totally unreliable36 I agreeand so find. Moreover,assumingrelevance, there is no reason to believe that thesummaries maintained by Muir after the decision are anymore reliable than those prepared by him prior thereto.Thus, on the basis of a 4-week study of productionrecords in the polywrap and night class record sections,Muir decided to terminate five employees on the night shift.The limited statistical information then available washardly sufficient to indicate that serious economic prob-lems were developing for the Respondent, particularly inview of the known unreliability of the basic documents.The written explanation itself stumbles into confusionand ambiguity over the central question of the motivationfor the terminations. In the first paragraph of the January 2memorandum to Hunter and Tomey, Muir states that "dueto reduced demand and the high cost of production, theCompany has decided to lay off the Night Shift inPolywrap and Class Record Departments." Muir contra-dicts this claim, however, by his declaration on the standthat "No, I don't think there was a reduced demand" forpolywrap products. Further, in the final paragraph of thesaid memorandum, Muir advised that the night shift "inthese two departments" will be discontinued "until theCompany can develop training methods that will enablemore economical production." It is not clear, and Muir did35When out of polywrap work, Vance gathered or wired class recordbooks36The following examples are illustrative of the unreliability of thesummariesMuir wrote, on the class record summary, the words 'no count'367not explain, what a need for training had to do with theterminations, particularly in light of his testimony that thejobs were "surprisingly easy" to learn and that he wouldhave pursued the same course whether or not there hadbeen a training program. Moreover, Muir absolved theemployees from any blame in this regard as he also averredthat the company "has been lax in training methods" andhas had "a lot of trouble in this area."For the reasons set forth above and the record as a whole,Ido not believe that the Respondent has established aconvincing defense.Evaluating all the pertinent and relevant factors, andresolving credibilityissues onthe basis of the appearanceand demeanor of the witnesses involved; considering theconduct of Respondent's supervisors in interrogating rank-and-file employees regarding their union and concertedactivities and in telling employees they did not and wouldnot receive scheduled wage increases because of theirinvolvement with the Union, the implications of surveil-lance, and the explicit threats of reprisal, all manifesting anattitude of opposition to the self-organizational efforts of itsemployees; taking into account Lacefield's union andconcerted activities; the timing of Muir's decision to closelyscrutinize the polywrap and class record jobs in relation tothe Union's organizational campaign; the fact that Muir'sstudy of class record production was restricted to the nightshift and was instituted at a time when Lacefield was theonly employee assigned to that section indicating that thestudy was directed at Lacefield; weighing the other conductof supervisors Tomey and Hunter, described elsewhereherein in connection with violations of Section 8(a)(1) oftheAct,which amply illustrates Respondent's dislike ofunions in general and the Union in particular; mindful ofthe action of Muir in summarily discharging the employeeswithout consultation with the foremen under his supervi-sion who were immediately responsible for them, Muir'sstatements to Macon on January 4-reported above andreviewed below-which graphically reveal Respondent'struemotivation in making the layoffs, Muir's refusal torecall Lacefield-the senior employee among the terminat-ed employees-to temporarily replace Gibson in January,the statements of Tomey toBenson inJanuary with regardtoLacefield's prospect of recall, the hiring of RoteenCowan on February 26 for work which could have beenperformed by Lacefield, and Muir's refusal to recallLacefieldwhenMacon quit in March, all patentlydemonstrating that Respondent never intended to reinstateLacefield; and, mindful too of Respondent's failure tosupplement Muir's explanation with convincing statisticalevidence or other persuasive proof; it is found that theterminationswere an integral part of Respondent'santiunion strategy which was to discharge Lacefield, that torealize this goal Respondent was obliged to terminate fourother employees in order to reach Lacefield, and that itsultimate purpose in all of this was to warn the employees ofRespondent's displeasure over the union campaign and therisk they would incur by supporting the Union. According-opposite thenames of severaloperatorsindicatingthereby that they hadfailed to record the requestedinformation In addition, an entrywas madeon November 13, 1969, for Anna Quallsdespitethe fact that Qualls did notcommence her employmentwith Respondent untilNovember 23 368DECISIONS OF NATIONALLABOR RELATIONS BOARDly, I find that Respondent was discriminatorily motivatedin terminatingand laying off Paulette Lacefield, PatriciaBenson,Mary Jane Carter, Anna Qualls, and Sherry Vanceand, for thatreason,violated Section 8(a)(3) and (1) of theAct. 37Ihave heretofore found that, during Tomey's initialconversation withBensonon January 3, Tomey told herthat the polywrap and collating crews were being laid off atnoon and, when Benson remonstrated, Tomey declared,"Well, that's the only way they had of getting rid of Paula";that,after the termination interviews and still later inJanuary, Tomey advised Benson that, in 2 or 3 weeks, allthe girls would be recalled but Lacefield; that,on Benson'squery, in the second of the two January conversations, as towhy Lacefield had not been recalled to temporarily replaceGibson, Tomey stated, "You know what I said. We won'tcall Paula back no matter what"; and that, in a telephoneconversation on January 4, Muir told Macon that "theyhad gotten rid of the problem" and that he had to terminate"the other girls in order to get rid of Paula." As thesestatementswere clearly coercive, they are additionalviolations of Section 8(a)(I) of the Act and I so find andconclude.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt has been found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act. It will, therefore, be recommended thatRespondent be ordered to cease and desist therefrom, andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent terminated PauletteLacefield, PatriciaBenson,Mary Jane Carter, Anna Qualls,and Sherry Vance on January 3, 1970, in an effort to chillthe organizing campaign being conducted at its plant, thatit recalled PatriciaBenson onor about January 13, 1970,but then finally terminated her employment on or aboutFebruary 13, 1970, it will be recommended that Respon-dent offer said employees immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges. It will also be recommended that Respondentmake saidemployees whole for any loss of earningssufferedby reason of the discrimination against them, bypayment to them of a sum of money equal to that whichthey normally would have earned, absent the discrimina-37The fact that Jessie Gibson and Sudan Macon, other known unionmembers, were not terminated on January 3 does not detract from theultimate finding."An employer'sfailure to discharge all the unionadherents does not necessarily indicate an absence of discriminatory intenttlon, from the date of the discrimination to the date of theoffer of reinstatement, less net earningsduring such period,with backpay computed on a quarterly basis in the mannerestablished by the Board inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Itwill also be recommended that Respondent preserveand make available to the Board, upon request, payroll andother records to facilitate computation of backpay.In view of the nature and extent of the unfair laborpractices in which Respondent has engaged, it will befurther recommended that Respondent be ordered to ceaseand desist from infringing in any other manner upon therights of employees guaranteed in Section 7 of the Act.38Upon the basis of the foregoing findings of fact, andupon the entire record in the case, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.C.P. Lesh Paper Company,an Indianacorporation,is,and at all times material herein has been, an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6) and (7) of the Act.2.Coal, Ice, Building Material, Supply Drivers, Riggers,Heavy Haulers, Warehousemen and Helpers, Local 716,affiliatedwith The International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,is,and at all times material herein has been,a labororganization within the meaning of Section 2(5) of the Act.3.By terminating certain employees on January 3, 1970,by delayingand refusing to recall Patricia Benson-one ofthe terminated employees-until January 13, 1970, and byagain terminating Benson on February 13, 1970, in order todiscourage union activity, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7,Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(l) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is herebyrecommended that Respondent, C.P. Lesh Paper Compa-ny,of Indianapolis, Indiana,Respondent herein, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Coal, Ice, BuildingMaterial, Supply Drivers,Riggers,Heavy Haulers, Ware-housemen and Helpers, Local 716, affiliated with TheInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otheras tothose he did discharge"W.C NaborsCompany, 89 NLRB 538, 542enrd 196 F 2d 272 (C A 5)38N LR B v Express Publishing Company,312 U.S 426, 437-438,N L.R.B v Entwistle Manufacturing Company,120 F.2d 532, 536 (C.A 4) C. P. LESH PAPER CO.labor organization, by discriminating against employees inregard to their hire or tenure of employment or any term orcondition of employment.(b) Interrogating employees with respect to their activitiesin behalf of the Union in a manner as to interfere, coerce,or restrain them in the exercise of their rights guaranteed inSection 7 of the Act.(c) Threatening employeeswithdischarge, lossofprivileges,or other reprisals if they engage in unionactivities.(d) Telling employees that (1) its plant would be closed ifitwere to become unionized, (2) they did not and would notreceive pay raises which were due because of the pendencyof the union campaign, (3) the Company would recognizethe bookbinders' union but not the Teamsters, (4) it waslaying off and had laid off employees in order to get rid ofthe union leader, and (5) all of the laid off employees wouldbe recalled except the union leader.(e) Creating the impression among the employees thattheir union activities are under surveillance.(f)Promulgating, maintaining, enforcing. or applying anyrule or regulation which would prohibit employees fromengaging in union talk and union activity in the plantduring nonworking time in nonworking areas.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-namedUnion,or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act-(a) Offer Paulette Lacefield, Patricia Benson, Mary JaneCarter, Anna Qualls, and Sherry Vance immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges previously enjoyed, and make them wholefor any loss of earnings they may have suffered by reason ofthe discriminations against them in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payments records, time-cards, personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c)Notify the employees named in subparagraph 2(a)supra,ifany of such persons are presently serving in theArmed Forces of the United States, of their right to fullreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(d) Post at its place of business in Indianapolis, Indiana,copies of the notice attached hereto, marked "Appendix "39Copies of said notice, on forms to be provided by theRegional Director for Region 25, shall, after being dulysigned by Respondent's authorized representative, beposted by it immediately upon receipt thereof, and369maintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted.Reasonable steps shallbe taken bysaid Respondent to insure that suchnotices arenot altered,defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in wasting, within20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.40as In the event no exceptions are filed as providedby Sec102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as providedin Sec. 102.48 of the Rules and Regulations,be adoptedby theBoard and become its findings,conclusions,and order,and allobjectionsthereto shall be deemed waived for all purposes.In the eventthat theBoard'sOrderis enforced by a Judgment of a United States CourtofAppeals,thewords in the notice reading"Posted byOrder of theNationalLaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the United StatesCourtof Appeals Enforcingan Order of the National LaborRelations Board"40 In the event that this Recommended Order is adoptedby the Board,this provisionshall be modified to read- "Notify said Regional Director, inwriting,within 10 days fromthe date of thisOrder,what steps Respondenthas taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent evidence, the National Labor Relations Board hasfound that we, C.P. Lesh Paper Company, violated theNational Labor Relations Act and has ordered us to postthis notice.We, therefore, notify you that:WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their right to support Coal,Ice, Building Material, Supply Drivers, Riggers, HeavyHaulers,Warehousemen and Helpers, Local 716, anaffiliateof The International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein at times called the Union, or any otherlabor organization, as their collective-bargaining repre-sentative by-Coercively interrogating them concerning theirunion activities and sympathies.Threatening them with discharge, loss ofprivileges,or other reprisals if they engage inunion activities.Telling them our plant will be closed if itbecomes unionized.Telling them they did not and would notreceive a scheduledwage increasebecause of thependency of the Union's campaign.Telling them that we were laying off and hadlaid off employees in order to get rid of the unionleader and that all of the laid off employees wouldbe recalled except the union leader.Indicating a preference for one labor organiza-tion over another.Promulgating and maintaining any rule regula-tion which will prohibit employees from engaginginunion talk and union activity in the plant 370DECISIONS OF NATIONALLABOR RELATIONS BOARDduring nonworkingtime innonworking areas, andenforcing the rule against employees who supportthe Union.Creating the impression that we are keepingtheunion activities of our employees undersurveillance.WE WILL NOT discourage membership in Coal, Ice,BuildingMaterial, Supply Drivers, Riggers, HeavyHaulers,Warehousemen and Helpers, Local 716, anaffiliate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orin any other labor organization of our employees, bydiscriminating in any manner with regard to hire,tenure, or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist the above-named or any other labororganization, to bargain collectively through represent-atives of their own choosing, and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or mutual aid or protection, or to refrainfrom engaging in any or all such activities.WE WILL offer Paulette Lacefield, Patricia Benson,Mary Jane Carter, Anna Qualls, and Sherry Vanceimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss ofearnings resultingfrom ourdiscrimination against them.WE WILL notify the above-named employees, if anyof them are presentlyservingin the Armed Forces ofthe United States, of their right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Training andServiceAct, as amended, after discharge from theArmed Forces.All of our employees are free to become, remain, or torefrain from becoming or remaining members of the above-named labor organization or any other labor organization.C. P. LESH PAPERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official noticeand mustnot be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date ofpostingand must not be altered, defaced,or covered by any other material.Any questionsconcerningthisnoticeor compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 WestMarketStreet,Indianapolis,Indiana, 46204 Telephone 317-633-8921.